DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on August 10, 2021, in which claims 1-14 are presented for further examination.

Response to Arguments
Applicant’s arguments, filed on August 10, 2021, with respect to claims 1-14 have been fully considered and are persuasive.  The 35 USC 103 rejection set forth in the last office action has been withdrawn.

Upon further reviewed Applicants’ arguments in light of the original disclosure, it conceivable that the combined references (Hans and Nowakiewicz) fails to disclose the claimed amendment filed on August 10, 2021.

Allowable Subject Matter
Claims 1-14 are allowed in light of the prior art made of record. The following is an examiner’s statement of reasons for allowance: The claims invention are involved in generating a set of hashed values by applying multiple hash functions to an input value, wherein each bit address of a bloom filter is determined corresponding to a hashed value of the set of hashed values, each determined bit address is mapped from the bloom filter into a corresponding byte 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032.  The examiner can normally be reached on Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        August 14, 2021